                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–48–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 LAURA LEIGH BRENDAL,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on November 20, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Laura Leigh Brendal’s guilty

plea after Brendal appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of wire fraud in violation

                                           1
of 18 U.S.C. § 1343 as set forth in Count III of the Indictment. In exchange for

Defendant’s plea, the United States has agreed to dismiss Counts I, II, IV, V, and

VI of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

18), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Laura Leigh Brendal’s motion to

change plea (Doc. 11) is GRANTED and Laura Leigh Brendal is adjudged guilty

as charged in Count III of the Indictment.

      DATED this 10th day of December, 2018.




                                         2
